 
EXHIBIT 10.1

 
CORPORATE LOGO [logo.jpg]
 
 
Mr. Charif Souki
 
Chairman, Chief Executive Officer and President
 


 
RE: U.K. Assignment
 


 
Dear Mr. Souki:
 
This letter agreement when accepted by you will constitute an amendment to the
letter agreement entered into among Cheniere Energy, Inc. (the “Company”),
Cheniere Supply & Marketing, Inc., a wholly-owned subsidiary of the Company, and
you effective as of July 1, 2009 (the “Letter Agreement”), concerning your
assignment in the U.K. to assist Cheniere Supply & Marketing, Inc. in pursuing
long-term arrangements to secure LNG supply.
 
IT IS AGREED AS FOLLOWS:
 
Your U.K. assignment is modified with effect from April 1, 2010, in the
following terms.
 
1.  The following paragraph is added to the Letter Agreement, as follows:
 
TERM
 
Your U.K. assignment shall be extended for an additional twelve-month period
from its original termination date of July 1, 2010 to July 1, 2011.  Pursuant to
the original terms and conditions of the Letter Agreement, your assignment shall
not exceed a total of three years.
 
2.  The following paragraphs of the Letter Agreement are amended, as follows:
 
COMPENSATION
 
Your 2010 annual base salary has been established by the Compensation
Committee.  In light of your U.K. assignment, your annual base salary is paid on
a dual payroll basis.  The amount of your annual base salary allocated to your
U.K. assignment and paid on a monthly basis for 2010 will be $220,300, as a
result of your 2010 base salary adjustment.  Your base salary will be reviewed
annually by the Compensation Committee.
 
U.K. EXPENSE ALLOWANCE
 
The Company will provide you with a non-pensionable, taxable allowance in the
amount of $200,000 per annum, effective as of April 1, 2010, for the duration of
your U.K. assignment.   The allowance is intended to cover the cost of temporary
living arrangements in the U.K.  The allowance will be paid in quarterly
installments in the month preceding each quarter and will not be added to your
annual base salary for purposes of determining annual bonus awards or change of
control payments.  Any changes/increases to the amount of the allowance will be
subject to Board (as defined in the Letter Agreement) approval.
 
 
 

--------------------------------------------------------------------------------

 
 
The remaining terms of the Letter Agreement will remain unchanged.  Any further
extension of your assignment and the Letter Agreement are subject to Board (as
defined in the Letter Agreement) approval.  Please signify your understanding
of, and agreement with, the terms of this amendment to your Letter Agreement by
signing below.
 
Yours very truly,
 


CHENIERE ENERGY, INC.
   
/s/ Ann Raden
 
By:  Ann Raden
Vice President — Human Resources & Administration
 
4/21/2010
(Date)





CHENIERE SUPPLY & MARKETING, INC.
   
/s/ Ann Raden
By:  Ann Raden
Vice President
 
 4/21/2010
(Date)
   
AGREED:
   
/s/ Charif Souki
 Charif Souki
Chairman, Chief Executive Officer & President
 
4/21/2010
(Date)






 
 

--------------------------------------------------------------------------------

 
